Proceeding pursuant to CPLR article 78 to review a determination of the respondent Suffolk County Public Employment Relations Board (PERB), dated April 21, 1976, which dismissed petitioner’s application to have the Civil Service Employees Association, Inc. (Suffolk County Chapter) decertified as the bargaining unit for park rangers in the County of Suffolk and to have the Department of Park Rangers Benevolent Association certified as a bargaining unit for such employees. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The hearing officer was in error to believe that the veto message of the Governor "precluded” him from granting the application. The veto message merely indicated a preference that bargaining units be established according to the existing PERB procedures and not by acts of the Legislature. However, the hearing officer further concluded that the affected employees were adequately represented by the county-wide employee organization and had the opportunity to participate in collective negotiations. Such a finding is clearly supported by substantial evidence in the record considered as a whole (see Matter of County of Clinton [AFSCME & CSEA], 8 PERB 8-4044). Therefore the error of the hearing officer is rendered harmless and the determination under review should be confirmed. Margett, J. P., Rabin, Titone and Mollen, JJ., concur.